Citation Nr: 0512370	
Decision Date: 05/04/05    Archive Date: 05/18/05

DOCKET NO.  95-00 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of a 
hernia.  

2.  Entitlement to service connection for a psychiatric 
disorder.  

3.  Entitlement to service connection for a cardiovascular 
disorder.  

4.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for benign prostatic hypertrophy.  

5.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for hyperopia of the right eye.  


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from January 1952 
to December 1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from several rating actions of the 
Department of Veterans Affairs Regional Office (RO) in St. 
Petersburg, Florida.  Specifically, in February 1994 and 
April 1994 rating actions, the RO denied the issue of 
entitlement to service connection for residuals of a hernia.  
Subsequently, in a February 2003 decision, the RO denied the 
issues of entitlement to service connection for psychiatric 
and cardiovascular disorders.  Additionally, in a January 
2004 rating action, the RO determined that new and material 
evidence sufficient to reopen previously denied claims for 
service connection for benign prostatic hypertrophy and for 
hyperopia of the right eye had not been received.  

This appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.  


REMAND

In a VA Form 9, Appeal To Board Of Veterans' Appeals (Form 9) 
which was received at the RO in November 2004, the veteran 
requested a hearing before a Veterans Law Judge (VLJ) at the 
RO.  In a letter dated approximately one-and-a-half months 
later in December 2004, the RO informed the veteran of his 
opportunity to have a hearing before a VLJ via 
videoconferencing rather than an in-person hearing before a 
VLJ at the RO.  Also in the December 2004 letter, the RO 
asked the veteran to complete, and to return to the agency, 
an attached document in which he stated whether he desired a 
videoconference, or an in-person, hearing before a VLJ.  

The Board acknowledges that the veteran did not respond to 
the RO's December 2004 letter.  Importantly, however, in the 
letter, the RO did not specifically state that the veteran's 
failure to respond would, in effect, constitute a withdrawal 
of his hearing request.  Furthermore, in a subsequent 
statement dated in January 2005, the veteran's representative 
noted that the veteran had requested, but had not been 
accorded, a personal hearing before a VLJ at the RO.  The 
representative also stated that "[t]his service will 
represent the veteran at the scheduled hearing before this . 
. . [B]oard."  

Further review of the claims folder indicates that, following 
attachment of the representative's January 2005 statement 
with the veteran's claims folder, the veteran was not 
accorded his requested hearing.  Because the Board may not 
proceed with an adjudication of the issues on appeal without 
affording the veteran an opportunity to present testimony at 
the requested hearing, a remand is required.  See 38 U.S.C.A. 
§ 7107(b) (West 2002); 38 C.F.R. § 20.700(a) (2004).  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED to the RO for the following action:

Appropriate action should be taken by the 
RO, in accordance with the veteran's 
request, to schedule the veteran for a 
hearing before a Veterans Law Judge at 
the RO.  All correspondence pertaining to 
this matter should be associated with the 
claims folder.  

Thereafter, the case should be returned to the Board, if in 
order.  

This appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  No action is required of the 
veteran until he is notified by the RO.  The veteran has the 
right to submit additional evidence and argument on the 
matters that the Board has remanded to the RO.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).  



	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).  



